Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment, remarks filed on 10/29/2020 and the Examiner’s Amendment.
2.	Claims 1-14 and 21-26 have been amended.
3.	Claims 15-20 have been previously canceled.
4.	Claims 1-14 and 21-26 are allowed.

	EXAMINER’S AMENDMENT	
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kirk A. Sigmon (Reg# 76,326) (Reg. No. 39,487) on 02/08/2021
The application has been amended as follows:

In the claims:
Claims 1, 8 and 21 have been amended.
The list of all claims are attached in the OA.APPENDIX, document named:
Examiner Amendment_15846749.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation method comprising executing a web application by a computing device,, wherein the web application is compiled without one or more dependencies, and wherein the web application is dependent on the one or more dependencies to provide full 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Menendez (US 20160048582) discloses: specific application program being developed. creating relationships at an application programming level, which is referred to as dynamic alternate keys, 

Tremblay (US 7269717) discloses: setting state information within the processor to indicate a failure during transactional execution of the block of instructions. This enables other software executed by the processor to manage the failure.


Adler (US 20170357492) discloses: If the application requests a missing component that is not available on the endpoint, the missing component is requested and delivered on-demand from a maximal set located on the server.


Title: Intrusion recovery for database-backed web applications; author: R Chandra, et al, published on 2011 Resource: ACM org



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Li B. Zhen can be reached at (571) 272-3768.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196